DETAILED ACTION

This Office Action is in response to the application as originally filed 05/10/2021. The detail office action to the pending claims 1-17 is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Information Disclosure Statement
The information disclosure statement filed on 12/30//2021 has been acknowledged and considered by the examiner. Initialed copy of the PTO-1449 is included in this correspondence.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following claims are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement, because the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites (e.g. lines 9-10) the subject matter “wherein a difference between a degree of coupling between the first conductor and the third conductor and a degree of coupling between the second conductor and the third conductor is less than a predetermined threshold value” which was not described in the applicant’s original specification. The Examiner can find no support in the written disclosure for this subject matter, specifically the underlined subject matter which reasonably conveys that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. To satisfy the written description Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).
Regarding claim 1, the claim recites (e.g. lines 11-12 ) the subject matter “wherein the degree of coupling between the first conductor and the third conductor is larger than a degree of coupling between the first conductor and the fourth conductor” which was not described in the applicant’s original specification. The Examiner can find no support in the written disclosure for this subject matter, specifically the underlined subject matter which reasonably conveys that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. To satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).
Regarding claim 1, the claim recites (e.g. lines 14-15 ) the subject matter “wherein the degree of coupling between the second conductor and the third conductor is larger than a degree of coupling between the second conductor and the fourth conductor” which was not described in the applicant’s original specification. The Examiner can find no support in the written disclosure for this subject matter, specifically the underlined subject matter Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).
Regarding claim 15, the claim contains somehow similar recitations as independent claim 1 and are thus do not comply with the written description requirement of 35 U.S.C. 112(a) for the same reason stated above with claim 1 (Steps a, b & c).
Claims 2-14 and 16-17 are dependent claims having claims1 and 15, respectively as base claim. These claims are rejected under 35 USC § 112(a) as failing to comply with the written description requirement of 35 U.S.C. 112(a) at least by reason of their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU TADESE/Primary Examiner, Art Unit 2632